O’Connor, J.
The plaintiff brought this action against her landlord seeking damages for the conversion of her personal property, for wrongful eviction, and for violations of G. L. c. 93A, § 9. The defendant filed a counterclaim for unpaid rent. The case was tried to a judge in the District Court, who found for the plaintiff in the amount of $2,300, and for the defendant, on his counterclaim, in the amount of $400. The defendant claimed a report to the Appellate Division. The Appellate Division dismissed the report, and the defendant appealed here. We dismiss the appeal.
General Laws c. 231, § 109, as amended by St. 1975, c. 377, §§ 108, 108A, provides in part: “An appeal to the supreme judicial court shall lie from the final decision of the appellate division of any district court.” “A decision of an *150Appellate Division is not final and immediate appeal to this court is not available if trial in the Superior Court is available to the party seeking the appeal.” Greenhouse, Inc. v. Trans World Airlines, Inc., ante 60, 61 (1985), quoting Locke v. Slater, 387 Mass. 682, 684 (1982). See Orasz v. Colonial Tavern, Inc., 365 Mass. 131, 139 (1974). Thus, if the defendant could have claimed a Superior Court trial after the decision of the Appellate Division, his appeal is not properly here.
The plaintiff’s complaint sought actual damages of $5,000, an amount below the $7,500 threshold established by G. L. c. 231, § 104, for removal to the Superior Court. Although the complaint also included a count seeking treble damages under G. L. c. 93A, § 9, that section provides that “[t]he provisions of sections ninety-five to one hundred and ten, inclusive, of chapter two hundred and thirty-one, where applicable, shall apply to a claim under this section, except that the provisions for remand, removal and transfer shall be controlled by the amount of single damages claimed hereunder.” G. L. c. 93A, § 9 (3A), inserted by St. 1978, c. 478, § 46. Thus, the defendant could have caused the case to be transferred to the Superior Court for a new trial within ten days after receiving notice of the Appellate Division’s decision. G. L. c. 231, § 104. The decision of the Appellate Division was therefore not a final decision, and an immediate appeal to this court is not available. Greenhouse, Inc. v. Trans World Airlines, Inc., supra at 61.

Appeal dismissed.